Exhibit 10.1

EXECUTION COPY

PTS Holdings Corp.

c/o Catalent Pharma Solutions, Inc.

14 Schoolhouse Road

Somerset, NJ 08873

March 29, 2010

Mr. Aleksandar Erdeljan

4501 Lahser Road

Bloomfield Hills, MI 48304

Subject:        Separation Agreement and Release

Dear Alex:

The purpose of this letter agreement (the “Agreement”) is to confirm the
agreement between PTS Holdings Corp. (“Holdings”), BHP PTS Holdings L.L.C.
(“BHP”) and all of their respective parents, subsidiaries and affiliated
companies (together with Holdings and BHP, collectively referred to as the
“Catalent Group”) and Aleksandar Erdeljan (referred to as “You”) concerning your
separation from service as a consultant to, and any other service with
(collectively, “Service”), the Catalent Group.

Separation Date

You agree that your last day of Service with the Catalent Group will be April 9,
2010 (the “Separation Date”) and following such date you will cease to be a
service provider to the Catalent Group; provided, however, you acknowledge and
agree that, effective February 11, 2010, you ceased serving as a director of the
Board of Directors of each of Holdings and Catalent Pharma Solutions Inc.
(“Catalent”).

Severance Pay

Following the Separation Date, subject to (x) receipt of this fully-executed
Agreement, (y) receipt of the release of claims attached hereto as Exhibit A
(the “Release”) to be executed by you on or following the Separation Date and no
later than seven (7) days following the Separation Date, and (z) your adherence
to the restrictive covenants (the “Restrictive Covenants”) contained in Sections
6 and 7 of the consulting agreement, made as of May 10, 2007, between you and
Holdings (the “Consulting Agreement”), you will be paid an aggregate amount of
$200,000 in severance (the “Severance Benefit”), payable in equal monthly
installments over a one (1) year period following the Separation Date (the
“Severance Period”). The first installment payment of the Severance Benefit will
be paid to you on the 60th day following the Separation Date and will continue
to be paid to you on a monthly basis thereafter; provided, however, that
Holdings reserves the right to cease paying the Severance Benefit and you will
be obligated to repay any such amounts to Holdings already paid if you fail to
execute the Release within the period provided for in this Agreement.

In addition to the Severance Benefit, and irrespective of (x) furnishing the
Release and (y) adherence to the Restrictive Covenants, you will be entitled to
receive (i) any accrued but unpaid Retainer (as defined in the Consulting
Agreement) earned through the Separation Date and (ii) reimbursement, within
sixty (60) days following submission by you to Holdings of appropriate
supporting documentation, for any unreimbursed business expenses properly
incurred by you in accordance with Holdings’ policy prior to the Separation
Date, provided claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to Holdings within ninety (90) days
following the Separation Date.

BHP Equity

Purchased Equity

With respect to the 5,000 Class A Units of BHP that you previously purchased,
(x) you will continue to hold all such units subject to the terms and conditions
of the Third Amended and Restated Limited Liability Company Agreement of BHP,
dated as of February 1, 2010, as it may be amended from time to time (the “LLC
Agreement”), the Amended and Restated Securityholders Agreement, dated as of
September 18, 2007, among BHP and the other parties thereto, as it may be



--------------------------------------------------------------------------------

amended from time to time (the “Securityholders Agreement”) and the Unit
Subscription Agreement, made as of September 18, 2007, by and between BHP and
you (the “2007 Subscription Agreement”) and (y) BHP agrees not to exercise its
right to repurchase such units pursuant to the terms of the 2007 Subscription
Agreement. For the avoidance of doubt, your rights as a holder of Class A Units
of BHP will not be affected by the provisions of this Agreement, your separation
from Service or the exercise by the Catalent Group of the repurchase of units in
accordance with the terms of this Agreement.

Vested Class B-1 Units and Class C-1 Units

With respect to the 800 Class B-1 Units of BHP subject to the Unit Grant
Agreement, made as of March 27, 2008, by and between you and BHP, as amended
(the “2008 Grant Agreement”) that are Vested Units (as defined in the 2008 Grant
Agreement) as of the date hereof and the 290 Class C-1 Units of BHP subject to
the Unit Grant Agreement, made as of February 1, 2010, by and between you and
BHP (the “2010 Grant Agreement”, together with the 2007 Subscription Agreement
and the 2008 Grant Agreement, the “Unit Agreements”) that will be Vested Units
(as defined in the 2010 Grant Agreement) as of the Separation Date in accordance
with the terms and conditions of the 2010 Grant Agreement:

(i) 400 Class B-1 Units of BHP that are Vested Units as of the date hereof and
145 Class C-1 Units of BHP that will become Vested Units as of the Separation
Date will remain outstanding following the Separation Date, subject to the terms
and conditions of the LLC Agreement, Securityholders Agreement, 2008 Grant
Agreement and 2010 Grant Agreement, as applicable, and BHP agrees not to
exercise its right to repurchase such units pursuant to the terms of the 2008
Grant Agreement and 2010 Grant Agreement, as applicable; and

(ii) the remaining 400 Class B-1 Units of BHP that are Vested Units as of the
date hereof and 145 Class C-1 Units of BHP that will become Vested Units as of
the Separation Date will be deemed to be repurchased by BHP on the Separation
Date at a price per unit equal to $0; provided that, for the avoidance of doubt,
while you will cease to have any beneficial or economic interest in such
repurchased units, for purposes of Section 6.3 of the LLC Agreement, all such
repurchased units shall be deemed to be outstanding.

Unvested Class C-1 Units

The remaining 1160 Class C-1 Units of BHP that are Unvested Units (as defined in
the 2010 Grant Agreement) will remain outstanding subject to the terms and
conditions of the LLC Agreement, Securityholders Agreement, and 2010 Grant
Agreement, and, in accordance with the terms of the 2010 Grant Agreement, will
not be eligible to become Vested Units following the Separation Date and you
will, therefore, not have any beneficial or economic interest in such Unvested
Units.

Unvested Class C-2 Units and Class C-3 Units

With respect to the 1,125 Class C-2 Units of BHP subject to the 2010 Grant
Agreement and the 1,125 Class C-3 Units of BHP subject to the 2010 Grant
Agreement, such units will remain eligible, for a 12 month period following the
Separation Date (the “Additional Vesting Period”), to become Vested Units
subject to the applicable performance goals having been attained during such
period.

To the extent such units become Vested Units during the Additional Vesting
Period:

(i) 50% of each class of such units will remain outstanding, subject to the
terms and conditions of the LLC Agreement, Securityholders Agreement, and 2010
Grant Agreement and BHP agrees not to exercise its right to repurchase such
units pursuant to the terms of the 2010 Grant Agreement; and

(ii) the remaining 50% of each class of such units will be deemed to be
repurchased by BHP on the day immediately following the last day of the
Additional Vesting Period at a price per unit equal to $0; provided that, for
the avoidance of doubt, while you will cease to have any beneficial or economic
interest in such repurchased units, for purposes of Section 6.3 of the LLC
Agreement, all such repurchased units shall be deemed to be outstanding.

Any Class C-2 Units of BHP and Class C-3 Units of BHP that are Unvested Units
following the Additional Vesting Period will remain outstanding subject to the
terms and conditions of the LLC Agreement, Securityholders Agreement, and 2010
Grant Agreement, and, in accordance with the terms of the 2010 Grant Agreement,
will not be eligible to become Vested Units following the Additional Vesting
Period and you will, therefore, not have any beneficial or economic interest in
such Unvested Units.



--------------------------------------------------------------------------------

Restrictive Covenants

Notwithstanding anything herein to the contrary and for the avoidance of doubt,
for purposes of the Restrictive Covenants and the restrictive covenants
contained in the Unit Agreements, the parties hereto acknowledge and agree that
(x) your separation from Service results from a termination by the Catalent
Group without Cause (as defined in the Consulting Agreement) and (y) the
Restricted Period (as defined in each of the Consulting Agreement and Unit
Agreements) shall terminate on the date that is six months after the Separation
Date.

No Additional Payments

The severance payments and rights described in this Agreement will be the only
such payments and rights you are to receive as a result of your separation from
Service and you agree you are not entitled to any additional payments or rights
not otherwise described in this Agreement. You hereby acknowledge and agree that
you are not eligible to be a participant in any severance or retention plan of
Holdings or any of its subsidiaries.

Litigation and Regulatory Cooperation

You agree to cooperate fully with Holdings and its subsidiaries in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of Holdings or any of its subsidiaries that
relate to events or occurrences that transpired during your Service with
Holdings or any other member of the Catalent Group. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of Holdings or any of its subsidiaries at mutually
convenient times. In scheduling your time to prepare for discovery or trial,
Holdings or one of its subsidiaries, as applicable, shall attempt to minimize
interference with any other employment obligations that you may have. You also
will cooperate with Holdings and its subsidiaries in connection with any
investigation or review of any foreign, federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while you were employed by Holdings. Holdings will reimburse you
for any reasonable out-of-pocket expenses incurred in connection with any
litigation or regulatory cooperation reasonably requested by any member of the
Catalent Group provided after the Separation Date. This provision will survive
the termination of this Agreement.

Taxes

It is intended that the amounts paid hereunder shall constitute revenues to you.
To the extent consistent with applicable law, Holdings will not withhold any
amounts therefrom as federal income tax withholding from wages or as employee
contributions under the Federal Insurance Contributions Act or any other state
or federal laws. You agree that you will be solely responsible for the
withholding and/or payment of any federal, state or local income or payroll
taxes and shall hold Holdings, its officers, directors and employees harmless
from any liability arising from the failure to withhold such amounts.

Compliance with IRC Section 409A

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and will be interpreted accordingly.
References under this Agreement to your separation from Service will be deemed
to refer to the date upon which you experienced a “separation from service”
within the meaning of Section 409A. Notwithstanding anything herein to the
contrary, if any payment of money or benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A, such
payments or benefits will be deferred if deferral will make such payment or
benefits compliant under Section 409A, or otherwise such payment or benefits
will be restructured, to the extent possible, in a manner, determined by the
Board of Directors of Holdings that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A, any
such reimbursements or in-kind benefits will be paid to you in a manner
consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv). For purposes of
Section 409A, each payment made under this Agreement will be designated as a
“separate payment” within the meaning of Section 409A. Holdings will consult
with you in good faith regarding the implementation of the provisions of this
paragraph; provided that neither Holdings nor any of its employees or
representatives will have any liability to you with respect to thereto.

Review of Agreement and Release

You agree and represent that you have been advised of and fully understand your
right to discuss all aspects of this Agreement and the Release with counsel of
your choice. Your execution of this Agreement and Release establishes that, if
you wish the advice of counsel, you have done so by the date you signed the
Agreement and the Release and that your decision was knowing and voluntary.



--------------------------------------------------------------------------------

Modifications/Severability

This Agreement, the LLC Agreement, the Securityholders Agreement, and the Unit
Agreements constitute the entire understanding of the parties on the subjects
covered, and supersede any and all previous agreements on these subjects,
including the Consulting Agreement (other than Sections 6, 7 and 8 of the
Employment Agreement). The parties agree that this Agreement will not be
terminated or modified except in writing signed by you and Holdings. If any
provision or portion of this Agreement is held to be unenforceable for any
reason, all other provisions of this Agreement will remain in full force and
effect and will be enforced according to their terms.

Full Compliance

You acknowledge and agree that Holdings’ agreement to provide severance is
expressly contingent upon your full compliance with the Restrictive Covenants
and your timely execution and delivery of the Release.

Successors

You and anyone who succeeds to your rights and responsibilities are bound by
this Agreement and the Release and this Agreement and the Release will accrue to
the benefit of and may be enforced by Holdings and its successors and assigns.

Governing Law

You agree that all questions concerning the intention, validity or meaning of
this Agreement and the Release will be construed and resolved according to the
laws of the State of Delaware. You also designate the Superior Court of Somerset
County, New Jersey as the court of competent jurisdiction and venue for any
actions or proceedings related to this Agreement and the Release, and hereby
irrevocably consent to such designation, jurisdiction and venue.

Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one in the
same instrument.

[Rest of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

I believe the foregoing accurately reflects the terms of your separation of
Service from the Catalent Group, and ask that you sign an extra copy of this
letter to confirm your agreement.

 

Sincerely,      

            /s/ Sam Khichi

  Date  

 

  Agreed to: Sam Khichi      

            /s/ Aleksandar Erdeljan

  Date  

 

  Aleksandar Erdeljan       Acknowledged and Agreed this 26 day of March, 2010  
BHP PTS HOLDINGS L.L.C.      

            /s/ Bruce McEvoy

      By:       Title:      



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this     day
of April, 2010, by and between PTS Holdings Corp. (“Holdings”) and Aleksandar
Erdeljan (the “Consultant”).

The Consultant and Holdings agree as follows:

1. Prior to the Separation Date (as defined below), the Consultant served as an
independent contractor of Holdings.

2. The last day of the consulting relationship between the Consultant and
Holdings and its subsidiaries and affiliates, as applicable, will be on April 9,
2010 (the “Separation Date”).

3. In accordance with the consulting agreement, made as of May 10, 2007, between
the Consultant and Holdings (the “Consulting Agreement”), the Consultant is
entitled to receive certain payments after the Separation Date subject to his
execution and delivery of a general release of claims.

4. In consideration of the payments and rights provided for in the Separation
Agreement, dated March 29, 2010 (the “Separation Agreement”), the sufficiency of
which the Consultant hereby acknowledges, the Consultant, on behalf of himself
and his agents, representatives, attorneys, administrators, heirs, executors and
assigns, hereby releases and forever discharges Holdings and its members,
parents, affiliates, subsidiaries, divisions, any and all current and former
directors, officers, employees, agents, and contractors and their heirs and
assigns, and any and all employee pension benefit or welfare benefit plans of
Holdings or any of its subsidiaries, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans (the
“Released Parties”), from all claims, charges, causes of action, obligations,
expenses, damages of any kind (including attorneys’ fees and costs actually
incurred) or demands, in law or in equity, whether known or unknown, which may
have existed or which may now exist from the beginning of time to the date of
this Release, relating to any claims the Consultant may have arising from or
relating to (i) the Consultant’s Service (as defined in the Separation
Agreement) or separation from Service with Holdings or any other member of the
Catalent Group (as defined in the Separation Agreement), including, without
limitation, the Consultant’s service as a director of Holdings and Catalent
Pharma Solutions, Inc. (“Catalent”) and his cessation of such service and
(ii) the Consultant’s personal investment (not through his interest in
International Healthcare Partners LLC) in BHP PTS Holdings L.L.C. (“BHP”) (other
than any rights expressly provided for in, or arising out of, the related equity
documents), including a release of any rights or claims the Consultant may have
under any applicable federal, state or local laws against which prohibit
discrimination based on any protected classification. This includes a release by
the Consultant of any and all claims or rights arising under contract (whether
written or oral, express or implied), covenant, public policy, tort or
otherwise.

5. This Release does not release the Released Parties from (i) any obligations
due to the Consultant under the Separation Agreement or under this Release,
(ii) any rights the Consultant has to indemnification by Holdings or Catalent,
or (iii) any rights of the Consultant under the Third Amended and Restated
Limited Liability Company Agreement of BHP, dated as of February 1, 2010, as it
may be amended from time to time, the Amended and Restated Securityholders
Agreement, dated as of September 18, 2007, among BHP and the other parties
thereto, as it may be amended from time to time, the Unit Subscription
Agreement, made as of September 18, 2007, by and between BHP and the Consultant
(the “Subscription Agreement”), the Unit Grant Agreement, made as of March 27,
2008, by and between the Consultant and BHP, as amended (the “2008 Grant
Agreement”) and the Unit Grant Agreement, made as of February 1, 2010, by and
between the Consultant and BHP (the “2010 Grant Agreement”, together with the
Subscription Agreement and the 2008 Grant Agreement, the “Unit Agreements”),
subject to any modifications thereto or agreements with respect thereto set
forth in the Separation Agreement.

6. This Release is not an admission by the Released Parties of any wrongdoing,
liability or violation of law.

7. The Consultant waives any right to reinstatement or future Service with
Holdings following the Consultant’s separation from Service with Holdings on the
Separation Date.

8. The Consultant agrees not to engage in any act after execution of the Release
that is intended, or may reasonably be expected to harm the reputation,
business, prospects or operations of Released Parties. Holdings and Catalent
agree to use reasonable efforts to instruct their respective employees not to
engage in any act after execution of the Release that is intended or may
reasonably be expected to harm the reputation of the Consultant.



--------------------------------------------------------------------------------

9. The Consultant shall continue to be bound by the Restrictive Covenants and
the restrictive covenants contained in the Unit Agreements.

10. The Consultant shall promptly return all property in the Consultant’s
possession of Holdings and its subsidiaries and affiliates, including, but not
limited to, keys, credit cards, computer equipment, software and peripherals and
originals or copies of books, records, or other information pertaining to
Holdings or its subsidiaries’ or affiliates’ businesses. In addition, the
Consultant shall promptly return (or confirm the destruction of) all electronic
documents or records relating to Holdings or any of its subsidiaries or
affiliates that the Consultant may have saved to any such laptop computer or
other electronic or storage device, whether business or personal, including any
PowerPoint or other presentation stored in hard copy or electronically. Further,
if the Consultant stored any information relating to Holdings or any of its
subsidiaries or affiliates on a personal computer or other storage device, the
Consultant shall permanently delete all such information.

11. This Release shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to the principles of conflict of
laws.

12. This Release represents the complete agreement between the Consultant and
Holdings concerning the subject matter in this Release and supersedes all prior
agreements or understandings, written or oral. This Release may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

13. Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

14. The Consultant acknowledges that the Consultant has carefully read and
understands this Release, that the Consultant has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into voluntarily. The Consultant acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Released
Parties to influence the Consultant to sign this Release except such statements
as are expressly set forth herein or in the Separation Agreement.

[Rest of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

The parties to this Release have executed this Release as of the day and year
first written above.

 

PTS HOLDINGS CORP.   ALEKSANDAR ERDELJAN  

 

 

 

  By:     Title:    